Title: To Thomas Jefferson from James Maury, 8 May 1792
From: Maury, James
To: Jefferson, Thomas


          
            Sir
            8th: May 1792.
          
          I request you to have it made known that no Tobacco-laden Vessel whatever, under one hundred and fifty Tons Register, can enter an Irish port with out being subject, with Cargo, to Confiscation; even only touching for orders to a Market, this is precisely the predicament of the Defiance Cap: Hatton touching at Cork the 26th. past for the orders of the Consignee now under seizure for being under size; but I hope will be liberated.—I have the Honor to be with the most perfect esteem Sir Your most Obedient and Most Humble Servant,
          
            James Maury
          
        